This proceeding was commenced by service upon respondents of a notice of motion, dated August 10, 1934, and an affidavit of petitioner, for a summary order directing the respondents (who were the petitioner’s attorneys of record, in an action in the Supreme Court, New York county) to turn over to petitioner, or his attorney, all papers having to do with petitioner’s cause of action. Respondents resisted the motion and asserted liens. The matter was referred to an official referee to take proof and report whether the respondents had forfeited their hens as attorneys on the papers and property of the petitioner. From an order confirming the report of the referee, petitioner appealed. Order modified by reducing the amount of the respondents’ hen to the sum of $3,500, less an unexpended balance deposited for disbursements amounting to $23, making the net amount of the hen the sum of $3,477 with interest thereon from the 6th day of July, 1934; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present—Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.,